Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated May 6, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 34-36 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 34-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 22-24, 29-37, 40-42 and 44 have been rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1).

	The rejection of claims 22-24, 29-37, 40-42 and 44 under 35 U.S.C. 103 as being unpatentable over Konopka et al. in view of WO 2018/167315 (‘315) and Benaben et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 25-28 have been rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of Kwok et al. (US Patent Application Publication No. 2018/0030608 A1).
	The rejection of claims 25-28 have been rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. in view of WO 2018/167315 (‘315) and Benaben et al. as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of Kwok et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 38 has been rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of Chen et al. (US Patent Application Publication No. 2015/0144495 A1).
	The rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Konopka et al. in view of WO 2018/167315 (‘315) and Benaben et al. as applied to claims 22-24, 29-37, 40-42 

and 44 above, and further in view of Chen et al.
	The rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Konopka et al. in view of WO 2018/167315 (‘315) and Benaben et al. as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of Chen et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claim 45 has been rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1).
	The rejection of claim 45 under 35 U.S.C. 103 as being unpatentable over Konopka et al. in view of WO 2018/167315 (‘315) and Benaben et al. has been withdrawn in view of Applicant’s amendment.

Allowable Subject Matter
The indicated allowability of claim 43 is withdrawn in view of the newly discovered reference(s) to GB 2534883 and IE 46366.  Rejections based on the newly cited reference(s) follow.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 22-24, 29-37, 40-42 and 44 is/are rejected under 35 U.S.C. 103 as being 

unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315), Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) and GB 2534883 (‘883).
Regarding claim 22, Konopka teaches a method, comprising: 
• combining a coating composition (= an electrolyte) [page 5, [0064]] comprising: 
(i) a deep eutectic solvent; 
(ii) an ionic liquid (= generally, the electrolyte comprises one or more solvents. The solvent may comprise water, an organic solvent, or ionic liquids. In particular, non-aqueous solutions may include deep eutectic solvents, ionic liquids, room temperature ionic liquids (RTIL), ionogels, and other organic solvents, which support ionic conductivity and metal dissolution) [page 5, [0065]]; and 
(iii) a metal precursor that is a refractory metal salt compound comprising a refractory metal selected from Zr, Ti, V, Cr, Mn, Nb, Mo, Tc, Ru, Rh, Hf, Ta, W, Re, Os, or Ir (= generally, the electrolyte comprises metal. The metal may be metal particles, such as dissolved or suspended metallic micro- or nanoparticles, or molecular metal ions, such as dissolved metal salts. Examples of suitable metals include, but are not limited to, zinc, cadmium, copper, nickel, chromium, tin, gold, silver, platinum, lead, ruthenium, rhodium, palladium, osmium, iridium, iron, cobalt, indium, arsenic, antimony, bismuth, manganese, rhenium, aluminum, zirconium, titanium, hafnium, vanadium, niobium, tantalum, tungsten, and molybdenum) [page 10, [0081]]; 
with a substrate (= the first electrode, in many possible examples discussed herein, may also be considered the workpiece, or workpieces, or the cathode in an electrochemical process) 

[page 4, [0055]] in a cell (= a device), the cell comprising the substrate (= the first electrode 110) and a reference electrode and/or a counter electrode (= the source of a countercharge 120) [page 2, [0018]]; and 
• exposing the cell to a voltage to thereby deposit a metal coating on the substrate from the coating composition (= a potential is induced across a surface of the first electrode. The induced potential bends the field lines proximate the surface such that metal from the electrolyte follows a path of the bent field lines to deposit the metal onto the surface) [page 1, [0009]].
The method of Konopka differs from the instant invention because Konopka does not disclose the following:
a.	 Wherein the deep eutectic solvent comprises an organic salt, a hydrogen-bond donor compound, or a combination thereof.
	Konopka teaches deep eutectic solvents (page 5, [0065]).
	WO ‘315 teaches that deep eutectic solvents are categorised into Types I to IV (see, for example, Smith et al.) [page 33, line 28].
A Type I deep eutectic solvent comprises an ionic species, such as those described above, and a non-hydrated metal salt, such as a non-hydrated metal halide, such as a non-hydrated metal chloride. The non-hydrated metal salt metal salt may be a Zn, Sn, Fe, Al, Ga or In salt, such as a halide, such as a chloride. The non-hydrated metal salt metal salt may be a Zn salt, such as ZnC (page 33, lines 30-34).

A Type II deep eutectic solvent comprises an ionic species, such as those described above, and a hydrated metal salt, such as a hydrated metal halide, such as a hydrated metal chloride. The hydrated metal salt may be a Cr, Co, Cu, Ni or Fe salt, such as a halide, such as a chloride (page 33, lines 36-39).

A Type III deep eutectic solvent comprises an ionic species, such as those described 

above, and a hydrogen bond donor species, such as urea. A further description of hydrogen bond donor species is given below (page 34, lines 1-3).

A Type IV deep eutectic solvent comprises a metal salt, such as a metal halide, such as a metal chloride, and a hydrogen bond donor species. The metal salt may be an Al or Zn salt, such as a halide, such as a chloride (page 34, lines 5-7).

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the deep eutectic solvent described by Konopka with wherein the deep eutectic solvent comprises an organic salt, a hydrogen-bond donor compound, or a combination thereof because deep eutectic solvents are categorised into Types I to IV and comprise an organic salt, a hydrogen-bond donor compound, or a combination thereof.
	b.	Wherein the refractory metal salt compound comprises a halide selected from a fluoride or a bromide.
	Konopka teaches that:
Generally, the electrolyte comprises metal. The metal may be metal particles, such as dissolved or suspended metallic micro- or nanoparticles, or molecular metal ions, such as dissolved metal salts. Examples of suitable metals include, but are not limited to, zinc, cadmium, copper, nickel, chromium, tin, gold, silver, platinum, lead, ruthenium, rhodium, palladium, osmium, iridium, iron, cobalt, indium, arsenic, antimony, bismuth, manganese, rhenium, aluminum, zirconium, titanium, hafnium, vanadium, niobium, tantalum, tungsten, and molybdenum. Examples of suitable alloys having two metals include, but are not limited to gold-copper-cadmium, zinc-cobalt, zinc-iron, zinc-nickel, brass (an alloy of copper and zinc), bronze (copper-tin), tin-zinc, tin-nickel, and tin-cobalt (page 10, [0081]).

The electrolyte may comprise a metal salt. Any metal salt known within the electrochemical arts is suitable for use in this method (page 10, [0086]).

	Like Konopka, Benaben teaches electroplating a metal on substrate (page 1, [0002]).

The metal salt can include but are not limited to salts of metals, alkalis, rare earth and other 

salts such as but not limited to Li, Mg, Ca, Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Bi, La, Ce, Al, Ag, Au, Ga, V, In, Nb, Mo, and W. The anion forming the metal salt can be the same as or different from L-.  The metal salt can be unhydrated or hydrated (page 1, [0009]).

	L- is a compatible anion that can include but is not limited to halide anions. Accordingly, the compatible anion can include, but is not limited to, F-, Cl-, Br- and I- (page 1, [0008]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the refractory metal salt compound described by Konopka with wherein the refractory metal salt compound comprises a halide selected from a fluoride or a bromide because Konopka teaches that any metal salt known within the electrochemical arts is suitable for use in his method where F- and Br- are known anions of metal salts used to electrodeposit the metals.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Wherein the coating composition comprises (iv) an alkaline salt comprising an alkali metal and a halide counterion.
Konopka teaches that the metal includes chromium (page 10, [0081]).
 The electrolyte may further comprise one or more additives, including but not limited to, acids, bases, salts, surfactants, thickeners, buffers, ionizable organic compounds, and fibers. 

(page 10, [0088]).
GB ‘883 teaches electroplating chromium from ionic liquids (page 1, lines 4-5). 
In the absence of additives the anodic reaction on a dimensionally stable anode will be a mixture of oxygen evolution (from decomposition of water) and chlorine evolution from the oxidation of chloride. The latter is clearly undesirable due to its toxicity and the large overpotential required to drive the reaction at a suitable rate to support metal deposition at the cathode. To circumvent these issues bromide or iodide salts with cations can be added in the concentration range 0.05 to 0.2 mol dm-3. Preferably, wherein the salt is sodium iodide, sodium chloride or lithium iodide (page 7, lines 27-33).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Konopka with wherein the coating composition comprises an alkaline salt comprising an alkali metal and a halide counterion because sodium iodide, sodium chloride or lithium iodide are added to an electrolyte for the electrodeposition of chromium to circumvent the anodic reaction on a dimensionally stable anode being a mixture of oxygen evolution (from decomposition of water) and chlorine evolution from the oxidation of chloride.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 23, Konopka teaches wherein the substrate is a Mo substrate, a Cu substrate, a Zr substrate, a steel substrate, a U substrate, an Al substrate, or a substrate 

comprising any combination of Mo, Cu, Zr, U, steel, or Al (= the copper workpiece (first electrode)) [page 22, [0278]].
	Regarding claim 24, Konopka teaches wherein the voltage is a DC voltage or a pulsed voltage (= the first current may be induced using a pulse plating or a reverse-pulse plating scheme) [page 12, [0106]].
Regarding claim 29, WO ‘315 teaches wherein the deep eutectic solvent comprises a mixture of the organic salt and the hydrogen-bond donor compound (= a Type III deep eutectic solvent comprises an ionic species, such as those described above, and a hydrogen bond donor species, such as urea) [page 34, lines 1-2].
Regarding claim 30, WO ‘315 teaches wherein the organic salt is present and comprises a quaternary ammonium compound and a counterion selected from a halide, an acetate, or a bitartrate (= it is preferred that the first component is a quaternary ammonium salt, such as a quaternary ammonium chloride) [page 34, lines 12-23].
Regarding claim 31, WO ‘315 teaches wherein the quaternary ammonium compound is selected from choline, N-ethyl-2-hydroxy-N,N-dimethylethanaminium, 2-(chlorocarbonyloxy)- N,N,N-trimethylethanaminium, or N-benzyl-2-hydroxy-N,N-dimethylethanaminium (page 34, lines 15-18).
	Regarding claim 32, WO ‘315 teaches wherein the counterion is a halide selected from a chloride or a bromide (page 34, lines 15-23).
	Regarding claim 33, WO ‘315 teaches wherein the hydrogen-bond donor compound is present (= the second component may be any suitable hydrogen bond donor) and is selected 

from urea, acetamide, 1-methyl urea, 1,3-dimethyl urea, 1,1- dimethyl urea, thiourea, benzamide, glycerol, ethylene glycol, malonic acid, benzoic acid, adipic acid, oxalic acid, succinic acid, citric acid, acetic acid, or combinations thereof (page 34, lines 35-39).
	Regarding claim 34, WO ‘315 teaches wherein the deep eutectic solvent comprises choline chloride, choline bromide, choline acetate, choline bitartrate, or a combination thereof (page 34, line 15); and urea, acetamide, 1-methyl urea, 1,3-dimethyl urea, 1,1-dimethyl urea, thiourea, benzamide, glycerol, ethylene glycol, malonic acid, benzoic acid, adipic acid, oxalic acid, succinic acid, citric acid, acetic acid, or combinations thereof (page 34, lines 35-39).
	Regarding claim 35, WO ‘315 teaches wherein the deep eutectic solvent comprises choline chloride (page 34, line 15) and ethylene glycol (page 34, line 38).
	Regarding claim 36, WO ‘315 teaches wherein the choline chloride and ethylene glycol are present in a ratio ranging from 1:3 choline chloride:ethylene glycol to 3:1 choline chloride:ethylene glycol (= the first component may be present in the deep eutectic solvent together with the second component in a molar ratio of 1:X, where X is the relative mole amount of the second component with respect to 1 mole of the first component, and X is from 0.5 to 5) [page 32, lines 18-22].
	Regarding claim 37, Konopka teaches wherein the ionic liquid comprises a cationic component and an anionic component (= generally, RTILs consist of a cation and an anion) [page 6, [0071]], wherein the cationic component is a positively-charged compound comprising a quaternary substituted nitrogen atom or a tri-substituted sulfur atom (= the cation in the RTIL may include, but is not limited to, imidazolium, phosphonium, ammonium, and pyridinium) 

[page 6, [0072]] and the anionic component is a bis-substituted imide compound (= suitable anions (X) in the RTIL include, but are not limited to, bis(trifluoromethane)sulfonimide (TSFI)) [page 6, [0075]].
	Regarding claim 40, the method of Konopka differs from the instant invention because Konopka does not disclose wherein the metal precursor is selected from ZrF4, TiF4, WF4, NbF4, NbF5, TaF3, TaF5, HfF4, VF3, VF4, IrF4, IrF5, ZrBr4, TiBr4, WBr4, NbBr4, NbBr5, TaBr3, TaBr5, HfBr4, VBr3, VBr4, IrBr4, or IrBr5.
Konopka teaches that:
Generally, the electrolyte comprises metal. The metal may be metal particles, such as dissolved or suspended metallic micro- or nanoparticles, or molecular metal ions, such as dissolved metal salts. Examples of suitable metals include, but are not limited to, zinc, cadmium, copper, nickel, chromium, tin, gold, silver, platinum, lead, ruthenium, rhodium, palladium, osmium, iridium, iron, cobalt, indium, arsenic, antimony, bismuth, manganese, rhenium, aluminum, zirconium, titanium, hafnium, vanadium, niobium, tantalum, tungsten, and molybdenum. Examples of suitable alloys having two metals include, but are not limited to gold-copper-cadmium, zinc-cobalt, zinc-iron, zinc-nickel, brass (an alloy of copper and zinc), bronze (copper-tin), tin-zinc, tin-nickel, and tin-cobalt (page 10, [0081]).

The electrolyte may comprise a metal salt. Any metal salt known within the electrochemical arts is suitable for use in this method (page 10, [0086]).

	Benaben teaches electroplating a metal on substrate (page 1, [0002]).

The metal salt can include but are not limited to salts of metals, alkalis, rare earth and other salts such as but not limited to Li, Mg, Ca, Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Bi, La, Ce, Al, Ag, Au, Ga, V, In, Nb, Mo, and W. The anion forming the metal salt can be the same as or different from L-.  The metal salt can be unhydrated or hydrated (page 1, [0009]).

	L- is a compatible anion that can include but is not limited to halide anions. Accordingly, the compatible anion can include, but is not limited to, F-, Cl-, Br- and I- (page 1, [0008]).

	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the metal precursor described by Konopka with wherein the metal precursor is selected from ZrF4, TiF4, WF4, NbF4, NbF5, TaF3, TaF5, HfF4, VF3, VF4, IrF4, IrF5, ZrBr4, TiBr4, WBr4, NbBr4, NbBr5, TaBr3, TaBr5, HfBr4, VBr3, VBr4, IrBr4, or IrBr5 because Konopka teaches that any metal salt known within the electrochemical arts is suitable for use in his method where F- and Br- are known anions of metal salts used to electrodeposit the metals.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 
F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08(II)(A)(4)(c) and § 2144.09. 

	Regarding claim 41, WO ‘315 teaches wherein the deep eutectic solvent comprises the organic salt and the hydrogen-bond donor compound (= a Type III deep eutectic solvent comprises an ionic species, such as those described above, and a hydrogen bond donor species, such as urea) [page 34, lines 1-2].
	The method of Konopka differs from the instant invention because Konopka does not disclose wherein the metal precursor is ZrF4.
Konopka teaches that:
Generally, the electrolyte comprises metal. The metal may be metal particles, such as dissolved or suspended metallic micro- or nanoparticles, or molecular metal ions, such as dissolved metal salts. Examples of suitable metals include, but are not limited to, zinc, cadmium, copper, nickel, chromium, tin, gold, silver, platinum, lead, ruthenium, rhodium, palladium, osmium, iridium, iron, cobalt, indium, arsenic, antimony, bismuth, manganese, rhenium, aluminum, zirconium, titanium, hafnium, vanadium, niobium, tantalum, tungsten, and molybdenum. Examples of suitable alloys having two metals include, but are not limited to gold-copper-cadmium, zinc-cobalt, zinc-iron, zinc-nickel, brass (an alloy of copper and zinc), bronze (copper-tin), tin-zinc, tin-nickel, and tin-cobalt (page 10, [0081]).

The electrolyte may comprise a metal salt. Any metal salt known within the electrochemical arts is suitable for use in this method (page 10, [0086]).

	Benaben teaches electroplating a metal on substrate (page 1, [0002]).

The metal salt can include but are not limited to salts of metals, alkalis, rare earth and other salts such as but not limited to Li, Mg, Ca, Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Bi, La, Ce, Al, Ag, Au, Ga, V, In, Nb, Mo, and W. The anion forming the metal salt can be the same as or different from L-. The metal salt can be unhydrated or hydrated (page 1, [0009]).

	L- is a compatible anion that can include but is not limited to halide anions. Accordingly, the compatible anion can include, but is not limited to, F-, Cl-, Br- and I- (page 1, [0008]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal precursor described by Konopka 

with wherein the metal precursor is ZrF4 because Konopka teaches that any metal salt known within the electrochemical arts is suitable for use in his method where F- is a known anion of metal salts used to electrodeposit the metals.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 
315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 
F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08(II)(A)(4)(c) and § 2144.09. 
	Regarding claim 42, WO ‘315 teaches wherein the deep eutectic solvent comprises the organic salt and the hydrogen-bond donor compound (= a Type III deep eutectic solvent comprises an ionic species, such as those described above, and a hydrogen bond donor species, 

such as urea) [page 34, lines 1-2].
The method of Konopka differs from the instant invention because Konopka does not disclose wherein the metal precursor is TiF4.
Konopka teaches that:
Generally, the electrolyte comprises metal. The metal may be metal particles, such as dissolved or suspended metallic micro- or nanoparticles, or molecular metal ions, such as dissolved metal salts. Examples of suitable metals include, but are not limited to, zinc, cadmium, copper, nickel, chromium, tin, gold, silver, platinum, lead, ruthenium, rhodium, palladium, osmium, iridium, iron, cobalt, indium, arsenic, antimony, bismuth, manganese, rhenium, aluminum, zirconium, titanium, hafnium, vanadium, niobium, tantalum, tungsten, and molybdenum. Examples of suitable alloys having two metals include, but are not limited to gold-copper-cadmium, zinc-cobalt, zinc-iron, zinc-nickel, brass (an alloy of copper and zinc), bronze (copper-tin), tin-zinc, tin-nickel, and tin-cobalt (page 10, [0081]).

The electrolyte may comprise a metal salt. Any metal salt known within the electrochemical arts is suitable for use in this method (page 10, [0086]).

	Benaben teaches electroplating a metal on substrate (page 1, [0002]).

The metal salt can include but are not limited to salts of metals, alkalis, rare earth and other salts such as but not limited to Li, Mg, Ca, Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Bi, La, Ce, Al, Ag, Au, Ga, V, In, Nb, Mo, and W. The anion forming the metal salt can be the same as or different from L-. The metal salt can be unhydrated or hydrated (page 1, [0009]).

	L- is a compatible anion that can include but is not limited to halide anions. Accordingly, the compatible anion can include, but is not limited to, F-, Cl-, Br- and I- (page 1, [0008]).

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the metal precursor described by Konopka with wherein the metal precursor is TiF4 because Konopka teaches that any metal salt known within the electrochemical arts is suitable for use in his method where F- is a known anion of metal salts used to electrodeposit the metals.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 
315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08(II)(A)(4)(c) and § 2144.09. 
	Regarding claim 44, Konopka teaches wherein the coating composition further comprises an additive component selected from urea, a pH-controlling reagent, or a reducing agent (= buffers) [page 10, [0088]].

II.	Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 

(‘315), Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) and GB 2534883 (‘883) as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of Kwok et al. (US Patent Application Publication No. 2018/0030608 A1).
	Konopka, WO ‘315, Benaben and GB ‘883 are as applied above and incorporated herein.
	Regarding claim 25, the method of Konopka differs from the instant invention because Konopka does not disclose wherein the voltage is applied as a pulsed voltage such that voltage is applied at a timed interval comprising a 100 ms time period where voltage is applied and a 10 ms time period where no voltage is applied and wherein the timed interval is repeated at least two times.
	Konopka teaches that the first current may be induced using a pulse plating or a reverse-pulse plating scheme. Such pulses may be applied in a repeating sequence (page 12, [0106]).
Kwok teaches plating a binary alloy (page 2, [0016]). 
In these and other embodiments of the present invention, the second element may be an element in a second group consisting of platinum, palladium, iridium, osmium, rhodium, and ruthenium. In these and other embodiments of the present invention, the second element may be an element in a second group consisting of platinum, palladium, iridium, ruthenium, osmium, and rhodium. In these and other embodiments of the present invention, the second element may be an element in a second group consisting of molybdenum, niobium, tungsten, rhenium, iridium, iron, nickel, rhodium, and ruthenium. In these and other embodiments of the present invention, the second element may be iridium. In these and other embodiments of the present invention, the second element may be ruthenium (page 2, [0020]). 

Again, these and other embodiments of the present invention may provide a plating for a contact where the plating is performed using an alternating or pulsed voltage or current. The use of this pulsed plating may help to reduce grain size of the material being plated. This reduction in stress and reduced grain size may allow a thicker plating to be achieved for better corrosion resistance and for better wear performance. The alternating voltage or current may also help to provide a more level surface for the resulting plating. This more level surface may further help 
to improve the wear performance of the resulting contact. In these and other embodiments of the present invention, plating may be done using a constant or DC voltage or current, or other 

types of varying voltage or currents may be used (page 2, [0014]).

Kwok teaches wherein the voltage is applied as a pulsed voltage (= the plating is performed using an alternating or pulsed voltage or current) [page 2, [0014]] such that voltage is applied at a timed interval comprising a 100 ms time period where voltage is applied (= on time may have a duration of more than 40 ms) and a 10 ms time period where no voltage is applied (= off time may have a duration of 10 ms) [page 7, [0074]] and wherein the timed interval is repeated at least two times (page 7, [0072] and [0073]; e.g., see Fig. 10 using voltage as the ordinate instead in normal pulse plating).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage described by Konopka with wherein the voltage is applied as a pulsed voltage such that voltage is applied at a timed interval comprising a 100 ms time period where voltage is applied and a 10 ms time period where no voltage is applied and wherein the timed interval is repeated at least two times because pulse plating with an on time of more than 40 ms and an off time of 10 ms deposits a desired morphology and reduces the grain size of a material being plated which allows a thicker plating to be achieved for better corrosion resistance and for better wear performance.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 


prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 26, Konopka teaches wherein the cell is maintained at a temperature ranging from ambient temperature to 150 °C. (= the electrolyte may have at a temperature above 0o C. and below about 250o C.) [page 10, [0078]].
	Regarding claim 27, the method of Konopka differs from the instant invention because Konopka does not disclose wherein the coating composition comprises ZrF4 as the metal precursor.
 Konopka teaches that:
Generally, the electrolyte comprises metal. The metal may be metal particles, such as dissolved or suspended metallic micro- or nanoparticles, or molecular metal ions, such as dissolved metal salts. Examples of suitable metals include, but are not limited to, zinc, cadmium, copper, nickel, chromium, tin, gold, silver, platinum, lead, ruthenium, rhodium, palladium, osmium, iridium, iron, cobalt, indium, arsenic, antimony, bismuth, manganese, rhenium, aluminum, zirconium, titanium, hafnium, vanadium, niobium, tantalum, tungsten, and molybdenum. Examples of suitable alloys having two metals include, but are not limited to gold-copper-cadmium, zinc-cobalt, zinc-iron, zinc-nickel, brass (an alloy of copper and zinc), bronze (copper-tin), tin-zinc, tin-nickel, and tin-cobalt (page 10, [0081]).

The electrolyte may comprise a metal salt. Any metal salt known within the electrochemical arts is suitable for use in this method (page 10, [0086]).

	Benaben teaches electroplating a metal on substrate (page 1, [0002]).

The metal salt can include but are not limited to salts of metals, alkalis, rare earth and other salts such as but not limited to Li, Mg, Ca, Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Bi, La, Ce, Al, Ag, Au, Ga, V, In, Nb, Mo, and W. The anion forming the metal salt can be the same as or different from L-. The metal salt can be unhydrated or hydrated (page 1, [0009]).

	L- is a compatible anion that can include but is not limited to halide anions. Accordingly, the compatible anion can include, but is not limited to, F-, Cl-, Br- and I- (page 1, [0008]).


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating composition described by Konopka with wherein the coating composition comprises ZrF4 as the metal precursor because Konopka teaches that any metal salt known within the electrochemical arts is suitable for use in his method where F- is a known anion of metal salts used to electrodeposit the metals.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 
315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08(II)(A)(4)(c) and § 2144.09. 
	Regarding claim 28, the method of Konopka differs from the instant invention because 

Konopka does not disclose wherein the coating composition comprises TiF4 as the metal precursor.
 Konopka teaches that:
Generally, the electrolyte comprises metal. The metal may be metal particles, such as dissolved or suspended metallic micro- or nanoparticles, or molecular metal ions, such as dissolved metal salts. Examples of suitable metals include, but are not limited to, zinc, cadmium, copper, nickel, chromium, tin, gold, silver, platinum, lead, ruthenium, rhodium, palladium, osmium, iridium, iron, cobalt, indium, arsenic, antimony, bismuth, manganese, rhenium, aluminum, zirconium, titanium, hafnium, vanadium, niobium, tantalum, tungsten, and molybdenum. Examples of suitable alloys having two metals include, but are not limited to gold-copper-cadmium, zinc-cobalt, zinc-iron, zinc-nickel, brass (an alloy of copper and zinc), bronze (copper-tin), tin-zinc, tin-nickel, and tin-cobalt (page 10, [0081]).

The electrolyte may comprise a metal salt. Any metal salt known within the electrochemical arts is suitable for use in this method (page 10, [0086]).

	Benaben teaches electroplating a metal on substrate (page 1, [0002]).

The metal salt can include but are not limited to salts of metals, alkalis, rare earth and other salts such as but not limited to Li, Mg, Ca, Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Bi, La, Ce, Al, Ag, Au, Ga, V, In, Nb, Mo, and W. The anion forming the metal salt can be the same as or different from L-. The metal salt can be unhydrated or hydrated (page 1, [0009]).

	L- is a compatible anion that can include but is not limited to halide anions. Accordingly, the compatible anion can include, but is not limited to, F-, Cl-, Br- and I- (page 1, [0008]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal precursor described by Konopka with wherein the coating composition comprises TiF4 as the metal precursor because Konopka teaches that any metal salt known within the electrochemical arts is suitable for use in his method where F- is a known anion of metal salts used to electrodeposit the metals.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 
315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08(II)(A)(4)(c) and § 2144.09. 

III.	Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315), Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) and GB 2534883 (‘883) as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of Chen et al. (US Patent Application Publication No. 2015/0144495 A1).
	Konopka, WO ‘315, Benaben and GB ‘883 are as applied above and incorporated herein.

Regarding claim 38, the method of Konopka differs from the instant invention because Konopka does not disclose wherein the ionic liquid is selected from triethylsulfonium bis(trifluoromethylsulfonyl)imide, 1-butyl-3-methylpyridinium bis(trifluormethylsulfonyl)imide, methyl-trioctylammonium bis(trifluoromethylsulfonyl)imide, diethylmethyl(2-methoxyethyl)ammonium bis(trifluoromethylsulfonyl)imide, or a combination thereof.
	Konopka teaches that:
Generally, the electrolyte comprises one or more solvents. The solvent may comprise water, an organic solvent, or ionic liquids. In particular, non-aqueous solutions may include deep eutectic solvents, ionic liquids, room temperature ionic liquids (RTIL), ionogels, and other organic solvents, which support ionic conductivity and metal dissolution (page 5, [0065]).

Chen teaches that:
As mentioned above, the electrolyte for electroplating described in the embodiments disclosed herein comprises an ionic liquid. Ionic liquids are generally recognized in the scientific literature as being salts having a melting point below 100o C. (page 1, [0010]).

 	Ionic liquids are well-known, and have been the subject of significant study and research. Ionic liquids tend to be air and water stable. Exemplary cations for ionic liquids used in the embodiments described herein include, but are not limited to imidazolium (e.g., 1-ethyl-3-methylimidazolium, 1-ethyl-2,3-dimethylimidazolium, 1-butyl-3-methylimidazolium (“BMI”), 
1-hexyl-3-methyl-imidazolium (“HMI”), pyridinium (e.g., N-methylpyridinium), tetraalkylammonium, pyrrolidinium (e.g., 1-butyl-1-methyl-pyrrolidinium (“BMPyr”), trialkylsulfonium (e.g., triethylsulfonium), pyrazolium, triazolium, thiazolium, oxazolium, pyridazinium, pyrimidinium, pyrazinium. Exemplary anions for ionic liquids used in the embodiments described herein include, but are not limited to, chloroaluminate (Al2Cl7-), tetrafluoroborate (BF4), hexafluorophosphate (PF6), trifluoromethanesulfonate (CF3SO3), bis(trifluoromethylsulfonyl)imide, trifluoroethanoate, nitrate, SCN, HSO4, HCO3, CH3SO3, CH3CH2SO4, (CH3(CH2)3O)2POO, (CF3SO2)2N, dicyanamide, (CF3CF2SO2)2N, L-(+)-lactate, CH3SO4, and CH3COO, and the like (pages 1-2, [0011]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ionic liquid described by Konopka with 

wherein the ionic liquid is selected from triethylsulfonium bis(trifluoromethylsulfonyl)imide, 1-butyl-3-methylpyridinium bis(trifluormethylsulfonyl)imide, methyl-trioctylammonium bis(trifluoromethylsulfonyl)imide, diethylmethyl(2-methoxyethyl)ammonium bis(trifluoromethylsulfonyl)imide, or a combination thereof because trialkylsulfonium (e.g., triethylsulfonium) bis(trifluoromethylsulfonyl)imide is an ionic liquid used in electrolytes for electroplating. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315), Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) and GB 2534883 (‘883) as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of IE 46366 (‘366).
Konopka, WO ‘315, Benaben and GB ‘883 are as applied above and incorporated herein.
	Regarding claim 43, the method of Konopka differs from the instant invention because Konopka does not disclose wherein the alkaline salt is LiF.

	GB ‘833 teaches that:
In the absence of additives the anodic reaction on a dimensionally stable anode will be a mixture of oxygen evolution (from decomposition of water) and chlorine evolution from the oxidation of chloride. The latter is clearly undesirable due to its toxicity and the large overpotential required to drive the reaction at a suitable rate to support metal deposition at the cathode. To circumvent these issues bromide or iodide salts with cations can be added in the concentration range 0.05 to 0.2 mol dm-3. Preferably, wherein the salt is sodium iodide, sodium chloride or lithium iodide (page 7, lines 27-33).

	IE ‘366 teaches that it has been found that a beneficial effect is obtained by the addition of a small amount of an alkali metal halide, for example, sodium or potassium chloride or fluoride, to provide a trace of halide ion in the bath (page 7, lines 5-8).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alkaline salt described by the Konopka combination with wherein the alkaline salt is LiF because the substitution of one alkali metal halide for another would have been well within the skill of the artisan because a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08(II)(A)(4)(c) and § 2144.09. 

V.	Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315), Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) and GB 2534883 (‘883).
  	Regarding claim 45, Konopka teaches a method, comprising: 
• combining a coating composition (= an electrolyte) [page 5, [0064]] comprising:
(i) a deep eutectic solvent; 
(ii) an ionic liquid (= generally, the electrolyte comprises one or more solvents. The solvent
may comprise water, an organic solvent, or ionic liquids. In particular, non-aqueous solutions may include deep eutectic solvents, ionic liquids, room temperature ionic liquids (RTIL), ionogels, and other organic solvents, which support ionic conductivity and metal dissolution) [page 5, [0065]]; and 
(iii) a metal precursor that is a refractory metal salt compound comprising a refractory
metal selected from Zr, Ti, V, Cr, Mn, Nb, Mo, Tc, Ru, Rh, Hf, Ta, W, Re, Os, or Ir (= generally, the 
electrolyte comprises metal. The metal may be metal particles, such as dissolved or suspended metallic micro- or nanoparticles, or molecular metal ions, such as dissolved metal salts. Examples of suitable metals include, but are not limited to, zinc, cadmium, copper, nickel, chromium, tin, gold, silver, platinum, lead, ruthenium, rhodium, palladium, osmium, iridium, iron, cobalt, indium, arsenic, antimony, bismuth, manganese, rhenium, aluminum, zirconium, titanium, hafnium, vanadium, niobium, tantalum, tungsten, and molybdenum) [page 10, [0081]]; and 
with a substrate (= the first electrode, in many possible examples discussed herein, may 

also be considered the workpiece, or workpieces, or the cathode in an electrochemical process) [page 4, [0055]] in a cell (= the device), the cell comprising the substrate (= the first electrode 110) and a reference electrode and/or a counter electrode (= the source of a countercharge 120) [page 2, [0018]]; and 
• exposing the cell to a voltage to thereby deposit a metal coating on the substrate from the coating composition (= a potential is induced across a surface of the first electrode. The induced potential bends the field lines proximate the surface such that metal from the electrolyte follows a path of the bent field lines to deposit the metal onto the surface) [page 1, [0009]].
The method of Konopka differs from the instant invention because Konopka does not disclose the following:
a.	Wherein the deep eutectic solvent comprises an organic salt and a hydrogen-bond 
donor compound.
Konopka teaches deep eutectic solvents (page 5, [0065]).
	WO ‘315 teaches that deep eutectic solvents are categorised into Types I to IV (see, for example, Smith et al.) [page 33, line 28].
A Type I deep eutectic solvent comprises an ionic species, such as those described above, and a non-hydrated metal salt, such as a non-hydrated metal halide, such as a non-hydrated metal chloride. The non-hydrated metal salt metal salt may be a Zn, Sn, Fe, Al, Ga or In salt, such as a halide, such as a chloride. The non-hydrated metal salt metal salt may be a Zn salt, such as ZnC (page 33, lines 30-34).

A Type II deep eutectic solvent comprises an ionic species, such as those described above, and a hydrated metal salt, such as a hydrated metal halide, such as a hydrated metal chloride. The hydrated metal salt may be a Cr, Co, Cu, Ni or Fe salt, such as a halide, such as a chloride (page 33, lines 36-39).

A Type III deep eutectic solvent comprises an ionic species, such as those described above, and a hydrogen bond donor species, such as urea. A further description of hydrogen bond donor species is given below (page 34, lines 1-3).

A Type IV deep eutectic solvent comprises a metal salt, such as a metal halide, such as a metal chloride, and a hydrogen bond donor species. The metal salt may be an Al or Zn salt, such as a halide, such as a chloride (page 34, lines 5-7).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deep eutectic solvent described by Konopka with wherein the deep eutectic solvent comprises an organic salt and a hydrogen-bond donor compound because a solvent comprising ionic species (WO ’315: page 34, lines 15-23) and a hydrogen-bond donor species (WO ‘315: page 34, lines 35-42) is a Type III deep eutectic solvent.
	b.	Wherein the refractory metal salt compound comprises a halide selected from a fluoride or a bromide.
	Konopka teaches that:
Generally, the electrolyte comprises metal. The metal may be metal particles, such as dissolved or suspended metallic micro- or nanoparticles, or molecular metal ions, such as dissolved metal salts. Examples of suitable metals include, but are not limited to, zinc, cadmium, copper, nickel, chromium, tin, gold, silver, platinum, lead, ruthenium, rhodium, palladium, osmium, iridium, iron, cobalt, indium, arsenic, antimony, bismuth, manganese, rhenium, aluminum, zirconium, titanium, hafnium, vanadium, niobium, tantalum, tungsten, and molybdenum. Examples of suitable alloys having two metals include, but are not limited to gold-copper-cadmium, zinc-cobalt, zinc-iron, zinc-nickel, brass (an alloy of copper and zinc), bronze (copper-tin), tin-zinc, tin-nickel, and tin-cobalt (page 10, [0081]).

The electrolyte may comprise a metal salt. Any metal salt known within the electrochemical arts is suitable for use in this method (page 10, [0086]).

	Like Konopka, Benaben teaches electroplating a metal on substrate (page 1, [0002]).


The metal salt can include but are not limited to salts of metals, alkalis, rare earth and other salts such as but not limited to Li, Mg, Ca, Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Bi, La, Ce, Al, Ag, Au, Ga, V, In, Nb, Mo, and W. The anion forming the metal salt can be the same as or different from L-.  The metal salt can be unhydrated or hydrated (page 1, [0009]).

	L- is a compatible anion that can include but is not limited to halide anions. Accordingly, the compatible anion can include, but is not limited to, F-, Cl-, Br- and I- (page 1, [0008]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the refractory metal salt compound described by Konopka with wherein the refractory metal salt compound comprises a halide selected from a fluoride or a bromide because Konopka teaches that any metal salt known within the electrochemical arts is suitable for use in his method where F- and Br- are known anions of metal salts used to electrodeposit the metals.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Wherein the coating composition comprises (iv) an alkaline salt comprising an alkali metal and a halide counterion.
Konopka teaches that the metal includes chromium (page 10, [0081]).
 The electrolyte may further comprise one or more additives, including but not limited to, acids, bases, salts, surfactants, thickeners, buffers, ionizable organic compounds, and fibers. 

(page 10, [0088]).
GB ‘883 teaches electroplating chromium from ionic liquids (page 1, lines 4-5). 
In the absence of additives the anodic reaction on a dimensionally stable anode will be a mixture of oxygen evolution (from decomposition of water) and chlorine evolution from the oxidation of chloride. The latter is clearly undesirable due to its toxicity and the large overpotential required to drive the reaction at a suitable rate to support metal deposition at the cathode. To circumvent these issues bromide or iodide salts with cations can be added in the concentration range 0.05 to 0.2 mol dm-3. Preferably, wherein the salt is sodium iodide, sodium chloride or lithium iodide (page 7, [lines 27-33).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Konopka with wherein the coating composition comprises an alkaline salt comprising an alkali metal and a halide counterion because sodium iodide, sodium chloride or lithium iodide are added to an electrolyte for the electrodeposition of chromium to circumvent the anodic reaction on a dimensionally stable anode being a mixture of oxygen evolution (from decomposition of water) and chlorine evolution from the oxidation of chloride.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 21, 2022